Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Smirk on 2/4/22.
The application has been amended as follows: 
Claims 19 and 20 are cancelled.



REASONS FOR ALLOWANCE
Claims 1, 2, 5-15 and 17 are allowed.
	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is upon consideration of the prior art and attorney/applicant’s arguments, the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations in context of the recited process in claim 1:  “in situ measuring the distance that the semiconductor material has been recessed after isotropic etch; …adjusting the SEG process based on the distance that the semiconductor material has been recessed; and …the doped region having a dopant concentration in a range of about 1x1020 atoms/cm3 to about 1x1022 atoms/cm3, wherein the isotropic etch process, and the SEG process, and the in situ measuring are performed in a single platform under vacuum processing”.
Remarks
	The following remarks are provided to clarify the prosecution record.
	Regarding the Wang reference, Applicant submits Wang does not teach in-situ measuring.  (See Remarks filed 1/6/22 at page 29.)
	Wang does teach in-situ measuring in Fig. 4, step 43, “Perform process on wafer, collect real time in-situ parameter measurements”.  Wang also teaches “Real time in-situ process parameters are collected during these process runs” at para. [0029] –[0030] and “real time in-situ parameter measurements” at para. [0037].
	Furthermore, in Wang’s fig. 7, a semiconductor wafer (72) is placed into processing tool/chamber (71).  Measurements are made in situ in the processing too/chamber (71) and fed out to a CPU (75) as indicated by the one arrow (73).  See Wang’s disclosure of “A plurality of real time in-situ parameter measures are output on signals 73.” at para. [0042].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894						
4 February 2022